                                   1

                                   2

                                   3                                       UNITED STATES DISTRICT COURT

                                   4                                     NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CARLY BUNTIN,                                              CASE NO. 18-cv-06969-YGR
                                   7                        Plaintiff,
                                                                                                    ORDER GRANTING IN PART AND DENYING
                                   8                  vs.                                           IN PART MOTION TO DISMISS WITHOUT
                                                                                                    LEAVE TO AMEND; DENYING MOTION TO
                                   9     ULTA, INC., A DELAWARE CORPORATION,                        STRIKE
                                         ET AL.,
                                  10                                                                Re: Dkt. No. 16
                                                            Defendants.
                                  11

                                  12          On December 21, 2018, defendants Ulta, Inc. and Ulta Salon, Cosmetics, & Fragrance, Inc.
Northern District of California
 United States District Court




                                  13   filed a motion to: (1) dismiss Ulta, Inc. from the above-captioned case and all causes of action

                                  14   asserted against defendants in plaintiff’s First Amended Complaint; and (2) strike the words

                                  15   “and/or remedy” from plaintiff’s fifth cause of action, or failure to take all reasonable steps to

                                  16   prevent discrimination and/or harassment in violation of California’s Fair Employment and

                                  17   Housing Act (“FEHA”), Cal. Gov’t Code §§ 12940, et seq. (Dkt. No. 16.) The matter was heard

                                  18   on January 29, 2019. Having carefully considered the papers submitted and the pleadings in this

                                  19   action, and the hearing held on January 29, 2019, and as stated on the record at the hearing, the

                                  20   Court ORDERS as follows:

                                  21                       Defendants’ motion to dismiss Ulta, Inc. is GRANTED IN PART AND DENIED IN PART.

                                  22                        Specifically, it is GRANTED WITHOUT LEAVE TO AMEND as to plaintiff’s integrated

                                  23                        enterprise, alter ego, and agency theories; it is DENIED as to plaintiff’s joint employer

                                  24                        theory.1

                                  25                       Defendants’ motion to dismiss plaintiff’s FEHA claim for discrimination on the basis

                                  26                        of sex is DENIED.

                                  27
                                              1
                                  28             Plaintiff’s counsel indicated at the hearing that she did not seek leave to amend with
                                       respect to plaintiff’s integrated enterprise, alter ego, and agency theories.
                                   1              Defendants’ motion to dismiss plaintiff’s FEHA claim for discrimination on the basis

                                   2               of perceived disability is DENIED.

                                   3              Defendants’ motion to dismiss plaintiff’s FEHA claim for retaliation is DENIED.

                                   4              Defendant’s motion to dismiss plaintiff’s claim for violation of the California

                                   5               Pregnancy Disability Leave Act, Cal. Gov’t Code §§ 12945, et seq., is GRANTED

                                   6               WITHOUT LEAVE TO AMEND.

                                   7              Defendants’ motion to dismiss plaintiff’s FEHA claim for failure to take all

                                   8               reasonable steps to prevent discrimination and/or harassment is DENIED.

                                   9              Defendants’ motion to dismiss plaintiff’s claim for wrongful constructive termination

                                  10               in violation of public policy is DENIED.

                                  11              Defendants’ motion to strike the words “and/or remedy” from plaintiff’s fifth cause

                                  12               of action is DENIED.
Northern District of California
 United States District Court




                                  13          Defendants’ answer to plaintiff’s First Amended Complaint shall be due on Thursday,

                                  14   February 14, 2019.

                                  15          This Order terminates Docket Number 16.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 30, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  19                                                        UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
